Title: General Orders, 31 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh December 31st 1782 Tuesday
                            Parole Dieppe.
                            C. signs England-Fishkill.
                        
                        
                            
                                For the day tomorrow
                                 
                                Colonel H. Jackson
                            
                            
                                
                                
                                Major Graham
                            
                            
                                For duty tomorrow
                                
                                the 2d Massachusetts regiment.
                            
                        
                        The Contract of Messrs Duer and Parker for furnishing the Army with rations of Provision is to take place
                            tomorrow. The Officers and Contractors, convened at Major Genl Howes Quarters, the 29th instant in consequence of the
                            Commander in chiefs order have agree’d that to accomodate service, the officers will for the present apply to their
                            respective Commissaries on the after-noons of Tuesday, thursday, and saturday in every week, commencing their draught for
                            the first of January on tuesday the 31st instant, which rule will be observed except on special occasions, when for the
                            convenience of officers in that situation the Contractors have agreed to dispence with it.
                        A return of the number of women in the several regiments which compose this army, certified by the Commanding
                            officer of the corps they respectively belong to, is to be given in at the Orderly office on thursday the second of
                            January next.
                        The second Jersey regiment will march for the relief of the first Massachusetts on the Lines on thursday the
                            second of January next.
                        After orders
                        The Notes for the subsistance of officers not having arrived, the Contractors are to proceed in issuing to
                            them in the same manner as was practiced under the former Contract, untill further orders.
                    